Title: To Thomas Jefferson from William Davies, 12 April 1781
From: Davies, William
To: Jefferson, Thomas



Sir
War office Richmond Apr. 12. 1781.

From the negligence of Col. Munford the issuing continental commissary general in this State, there is the most shameful waste of provision and scandalous abuses in that department that can well be conceived. He has not for many months paid the least attention to his deputies, and has even refused to appoint the necessary issuers to the troops below. The provisions delivered by Mr. Brown [John Browne] for the purposes of the army in this state are put  into the hands of men appointed by any body that chuses to call himself a commanding officer; no account is ever rendered of the issues, nor will the authority of these occasional commandants be acknowledged by Congress, and the receipts of these commissaries acting under these appointments will of course be inadmissible as sufficient vouchers to make the United States chargeable with the provision furnished by the state to their service. Independent of the difficulty which may hereafter arise in the adjustment of the Commissary’s accounts, I would observe too the amazing waste which results from the relaxed state of that department; and that altho’ the resolves of Congress expressly says that there shall be no issuing post of provisions or of forage at any place where there are not continental troops stationed, yet in this state there are these petty commissaries in a variety of little towns where perhaps there will not and have not been 10 continental soldiers in a twelvemonth. I would therefore submit it to the Executive whether it would not be eligible to direct Mr. Brown to issue no provision after this month to any person but what shall be authorized to receive it, by regular continental authority; and that Baron Steuben be requested to appoint some one to do the duty of continental commissary general of issues, till the proper person to the northward shall appoint one, as Mr. Munford is not only inadequate to the business, but has for a long time declined to act in his department, and is now under an arrest.
I have the honor to be Your Excellency’s most obdt Sert.,

William Davies

